ORDER

PER CURIAM.
The defendant, William Pickett, appeals from a judgment in favor of plaintiff, Sophian Plaza Association, for collection of common area expenses, late charges and attorney fees following a trial to the court. Judgment affirmed. Rule 84.16(b).
Pursuant to the agreement between the parties as set forth in the respondent’s ByLaws, the cause is remanded to the trial court with directions to enter an award in favor of respondent for attorney fees and expenses incurred as a result of this appeal.